Citation Nr: 1740627	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  17-13 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for metachronous carcinoma of the colon, status postsubtotal colectomy with scar.

2. Entitlement to service connection for a fecal urgency problem due to the lack of normal colon function, claimed as loss of sphincter control secondary to metachronous carcinoma of the colon, status post subtotal colectomy with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from December 1952 to November 1956, with additional service in the California National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2017, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

Although the Veteran's service connection claim was originally adjudicated by the RO as loss of sphincter control secondary to metachronous carcinoma of the colon, status post subtotal colectomy with scar, it has been recharacterized as reflected on the title page based on the evidence before the Board, as well as the Veteran's lay statements regarding his symptomatology.  See Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) (holding that "[a]s a self-represented layperson at the time his claim was filed, the appellant had neither the legal or medical knowledge to narrow the universe of his claim . . .").  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The issue of a disability rating in excess of 40 percent for metachronous carcinoma of the colon, status postsubtotal colectomy with scar is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

The Veteran's fecal urgency problem due to the lack of normal colon function, claimed as loss of sphincter control is causally related to his metachronous carcinoma of the colon, status postsubtotal colectomy with scar.



CONCLUSION OF LAW

The criteria for service connection for a fecal urgency problem due to the lack of normal colon function, claimed as loss of sphincter control have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Veteran, as layperson, is competent to report what he perceives through his senses, and his assertions may serve to support a claim by reporting lay-observable events or the presence of symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

During the Board hearing, the Veteran testified that he has had no solid bowel movements for years (Transcript at 11); his symptoms have become more severe since 2015, due to gas, which exacerbates the leakage problem (Transcript at 14), and made his bowel problem uncontrollable. Transcript at 24. He stays home for two hours after breakfast due to explosive bowel episodes (Transcript at 17); he changes pads once or twice daily (Transcript at 14); and, he awakes at least four times nightly because of gas and bowel movements. Transcript at 20.

A November 2015 VA Disability Benefits Questionnaire noted that the Veteran passes stools without good control because he has lost the ability to form compacted, firm stools. The examiner opined that it did not appear to be a pathologic anal sphincter problem, but rather a fecal urgency problem due to the lack of normal colon function, "a result of having partial colectomies due to colon cancer." See VA examination November 2015. He noted that digital rectal exams in October 2014 and November 2015 showed normal anal sphincter tone. Id. He opined that the sphincter problems were not proximately due to or the result of the Veteran's service-connected disabilities. Id.

The Board finds that service connection for a fecal urgency problem due to the lack of normal colon function, claimed as loss of sphincter control is warranted.  
First, the lay and medical evidence of record demonstrate a fecal urgency problem due to the lack of normal colon function.  Second, the record contains a medical opinion from a VA examiner regarding a relationship between the Veteran's current disability and his service-connected metachronous carcinoma of the colon, status postsubtotal colectomy with scar. In that regard, the May 2015 VA examiner attributed the liquid stools to the resection of the large intestine. See VA examination May 2015. The November 2015 VA examiner opined the Veteran's fecal urgency was due to the lack of normal colon function, that is, "a result of having partial colectomies due to colon cancer." See VA examination November 2015. Thus, the Board finds a causal relationship exists in this case, as the Veteran's fecal urgency problem is due to the lack of normal colon function.  

Although the VA examiner concluded that the Veteran did not have a diagnosis of loss of sphincter control, the examiner did remark that the Veteran is "without conscious ability" to stop the bowel movements and has lost the ability to form compacted, firm stools. In addition, since the 2015 VA examinations, the Veteran experiences bouts of explosive diarrhea, more uncontrollable since October 2016. Transcript at 16. The Veteran testified that his symptoms are so severe that he needs to change his clothing and pads once or twice a day. See Transcript at 14, 16, 20, and 24. Moreover, the Veteran experiences increased gas problems and nighttime diarrhea. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, upon weighing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a fecal urgency problem that is causally related to his service-connected metachronous carcinoma of the colon, status postsubtotal colectomy with scar.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a fecal urgency problem, claimed as loss of sphincter control is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Based on the grant of service connection provided herein, a rating decision assigning an appropriate disability rating for the Veteran's fecal urgency problem, claimed as loss of sphincter control should be issued.


ORDER

Service connection for a fecal urgency problem, claimed as loss of sphincter control is granted.


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. The last VA examination for his residuals of colon cancer was in May 2015. As noted above, the January 2017 hearing testimony indicated the Veteran's symptoms have become more severe since 2015, in particular he experiences gas problems and has lost weight, which necessitates an update on the severity of the Veteran's service-connected disability. 

The Board finds that a VA medical examination is necessary to ensure that all symptoms associated with the Veteran's service-connected metachronous carcinoma of the colon, status postsubtotal colectomy with scar are appropriately identified and evaluated. 38 C.F.R. § 3.159 (c)(4) (2015); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure any outstanding VA medical records. 

2. After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected metachronous carcinoma of the colon, status postsubtotal colectomy with scar. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The claims file must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions. All pertinent symptomatology and findings must be reported in detail. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


